Exhibit 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
among
BELL MICROPRODUCTS INC.,
as Borrower,
and
THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA,
for Itself and as Agent
THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA
JUDICIAL RETIREMENT FUND,
PEIRAF-DEFERRED COMPENSATION PLAN,
and
PUBLIC EMPLOYEES INDIVIDUAL RETIREMENT ACCOUNT FUND
(collectively, the “Lenders”)
Effective as of June 30, 2008





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS
    6  
 
       
1.1 Defined Terms
    6  
 
       
1.2 GAAP
    14  
 
       
1.3 Headings
    15  
 
       
1.4 Plural Terms
    15  
 
       
1.5 Time
    15  
 
       
1.6 Governing Law
    15  
 
       
1.7 Construction
    15  
 
       
1.8 Calculation of Interest and Fees
    15  
 
       
1.9 Other Interpretive Provisions
    15  
 
       
ARTICLE 2. TERMS OF LENDING
    15  
 
       
2.1 Outstanding Borrowings Under the Existing Agreements
    15  
 
       
2.2 Amendment and Restatement of Existing Notes
    15  
 
       
2.3 The Notes
    16  
 
       
2.4 Collateral Security
    16  
 
       
2.5 Amendment Fees
    17  
 
       
ARTICLE 3. PROVISIONS OF THE NOTE
    17  
 
       
3.1 General Provisions As To Payments
    17  
 
       
3.2 Interest
    18  
 
       
3.3 Principal Repayment
    18  
 
       
3.4 Optional Prepayments
    19  
 
       
3.5 Late Fees
    19  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE 4. CONDITIONS PRECEDENT
    19  
 
       
4.1 Conditions to Lenders’ Obligation to Proceed
    19  
 
       
ARTICLE 5. REPRESENTATIONS AND WARRANTIES
    20  
 
       
5.1 The Borrower’s Representations and Warranties
    20  
 
       
ARTICLE 6. COVENANTS
    24  
 
       
6.1 Affirmative Covenants
    24  
 
       
6.2 Negative Covenants
    28  
 
       
ARTICLE 7. DEFAULT
    29  
 
       
7.1 Events of Default
    29  
 
       
7.2 Remedies
    30  
 
       
ARTICLE 8. [RESERVED]
    30  
 
       
ARTICLE 9. SUBORDINATION OF NOTE
    30  
 
       
9.1 Notes and Liens Subordinate to Senior Indebtedness
    30  
 
       
9.2 Liens Subordinate to Senior Lenders’ Liens
    31  
 
       
ARTICLE 10. [RESERVED]
    31  
 
       
ARTICLE 11. MISCELLANEOUS
    31  
 
       
11.1 Notices
    31  
 
       
11.2 Expenses
    32  
 
       
11.3 Indemnification
    32  
 
       
11.4 Waivers; Amendments
    32  
 
       
11.5 Successors and Assigns
    32  
 
       
11.6 No Third Party Rights
    33  
 
       
11.7 Partial Invalidity
    33  
 
       
11.8 Counterparts
    33  

iii



--------------------------------------------------------------------------------



 



     
EXHIBITS
     
Exhibit A
  Form of Note
 
   
Exhibit B
  Principal Amounts and Payees
 
   
Exhibit C
  Amortization Schedule
 
   
Exhibit D
  Form of Security Agreement
 
   
Exhibit 6.1(a)
  Compliance Certificate
 
   
Exhibit 6.2(a)
  Permitted Indebtedness Test
 
   
Exhibit 6.2(h)
  Financing Covenant Test
 
   
Exhibit 9.1
  Company Debt Subordination Agreement
 
   
Exhibit 9.2
  Subsidiary Lien Subordination Agreement

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          This Amended and Restated Credit Agreement (this “Agreement”) is made
effective as of June 30, 2008 (the “Effective Date”), by and among The Teachers’
Retirement System of Alabama (“Teachers’ Retirement System”), The Employees’
Retirement System of Alabama (“Employees’ Retirement System”), Judicial
Retirement Fund, PEIRAF-Deferred Compensation Plan, and Public Employees
Individual Retirement Account Fund, (each, a “Lender” and collectively, the
“Lenders”), Teacher’s Retirement System, as Agent for the Lenders (the “Agent”)
and Bell Microproducts Inc., a California corporation (the “Borrower”).
R E C I T A L S
          A. Borrower and the Lenders, including the Agent, are parties to that
certain Securities Purchase Agreement, dated as of July 6, 2000 (the “2000
Credit Agreement”), pursuant to which, among other things, Borrower issued to
Lenders certain senior subordinated long term promissory notes in the aggregate
original principal amount of $100,000,000 (collectively, the “2000 Long Term
Notes”). Except as described in Recital C below, Borrower’s obligations under
the 2000 Credit Agreement and the 2000 Long Term Notes are secured by security
interests in all Collateral owned by Borrower and described in that certain
Security Agreement by Borrower in favor of the Agent, as agent for the Lenders,
dated as of July 6, 2000 (the “2000 Security Agreement”).
          B. In addition to the foregoing, Borrower and Teachers’ Retirement
System and Employees’ Retirement System (collectively, the “Revolving Lenders”)
are parties to that certain Revolving Credit Agreement, dated as of January 30,
2007 (the “2007 Credit Agreement”), pursuant to which Borrower issued to the
Revolving Lenders certain senior subordinated revolving notes in the aggregate
original principal amount of $30,000,000 (collectively, the “2007 Revolving
Notes”). Except as described in Recital C below, Borrower’s obligations under
the 2007 Credit Agreement and the 2007 Revolving Notes are secured by
(i) security interests in all Collateral owned by Borrower and described in that
certain Security Agreement by Borrower in favor of the Revolving Lenders, dated
as of January 30, 2007, and (ii) security interests in all Collateral owned by
Total Tec Systems, Inc., a New Jersey corporation and wholly-owned subsidiary of
the Borrower (“Total Tec”) and described in that certain Security Agreement by
Total Tec in favor of the Revolving Lenders, dated as of January 30, 2007
(collectively, the “2007 Security Agreements”).
          C. At Borrower’s request, the Lenders released their respective
security interests in all Accounts of the Borrower, in order to permit Borrower
to enter into the transactions contemplated by the Wachovia Bank Group Senior
ABS Agreement described below. In order to induce the Lenders and the Agent to
enter into this Agreement, Borrower has agreed to obtain all necessary consents
and approvals that may be required in order to grant to Lenders and the Agent a
second priority lien and security agreement in and to all Accounts of the
Borrower by a certain date (and, if unable to do so, to pay an additional fee),
all as more particularly described below.

 



--------------------------------------------------------------------------------



 



          D. As of the Effective Date, the aggregate principal balance
outstanding under the 2000 Long Term Notes is $26,650,000, and the aggregate
principal balance outstanding under the 2007 Revolving Notes is $30,000,000.
          E. Borrower has requested that the indebtedness outstanding under the
2000 Long Term Notes and the 2007 Revolving Notes (sometimes collectively
referred to as the “Existing Notes”) be consolidated and restructured to, among
other things, modify the maturity date with respect to certain of the
indebtedness evidenced thereby, and to modify the interest rate and certain of
the payment terms with respect thereto.
          F. Lenders are willing to modify the payment terms with respect to the
Existing Notes in the manner requested by Borrower, subject, however, to the
terms, conditions and limitations set forth herein.
          G. In order to provide for the matters set forth in paragraph F.
above, Lenders, Agent and Borrower have agreed to consolidate the terms and
conditions set forth in the 2000 Credit Agreement and the 2007 Credit Agreement
(sometimes collectively referred to as the “Existing Agreements”) and to amend
and restate the Existing Agreements in their entirety on the terms, conditions
and limitations set forth in this Agreement, which is intended by the parties to
completely amend, restate and supersede each of the Existing Agreements and,
from and after the Effective Date, to govern the relationship of the parties
with regard to the matters set forth herein.
          H. The parties have had the opportunity to consult with, and obtain
the representation and advice of, their respective legal counsel with regard to
the terms and conditions of this Agreement, and each party has had the
opportunity to participate fully in the drafting of this Agreement.
          ACCORDINGLY, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS
     1.1 Defined Terms. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the meanings set out respectively
after each:
     “2000 Credit Agreement” shall have the meaning set forth in the Recitals to
this Agreement.
     “2000 Long Term Notes” shall have the meaning set forth in the Recitals to
this Agreement.
     “2000 Security Agreement” shall have the meaning set forth in the Recitals
to this Agreement.
     “2007 Credit Agreement” shall have the meaning set forth in the Recitals to
this Agreement.

 



--------------------------------------------------------------------------------



 



     “2007 Revolving Notes” shall have the meaning set forth in the Recitals to
this Agreement.
     “2007 Security Agreements” shall have the meaning set forth in the Recitals
to this Agreement.
     “Accounts” shall mean all “accounts”, as defined in Article 9 of the
Uniform Commercial Code, as in effect in the State of Alabama from time to time
(the “Alabama UCC”), together with all proceeds and products thereof, wherever
located and whether now owned or acquired at any time hereafter.
     “Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, five percent (5%) or more of any class of capital
stock of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person or
(c) each of such Person’s employees, officers, directors, joint venturers and
partners; provided, however, that in no case shall the Agent or any Lender be
deemed to be an Affiliate of the Borrower for purposes of this Agreement. For
the purpose of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.
     “Alternative Financial Statements” shall have the meaning set forth in
Section 4.1(g) of this Agreement.
     “Anti-Terrorism Laws” shall mean any Governmental Rule of the United States
or any State within the U.S. relating to terrorism or money laundering,
applicable to any Lender, the Borrower or any Subject Subsidiary, including,
Executive Order No. 13224 and the USA Patriot Act.
     “Business Day” shall mean any day (a) which is not a Saturday or Sunday,
and (b) on which commercial banks are not authorized or required to close in San
Francisco, California or Montgomery, Alabama.
     “Capital Asset” shall mean, with respect to any Person, tangible property
owned or leased (in the case of a Capital Lease) by such Person, or any expense
incurred by any Person that is required by GAAP to be reported as an asset on
such Person’s balance sheet.
     “Capital Leases” shall mean any and all lease obligations that, in
accordance with GAAP, are required to be capitalized on the books of a lessee.
     “Closing Date” shall mean the date on which this Agreement has been
executed and delivered by all parties and all conditions set forth in Article 4
shall have been satisfied or effectively waived by the Lenders and the Agent.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 



--------------------------------------------------------------------------------



 



     “Collateral” shall mean all property in which the Lenders have a Lien to
secure the Obligations, pursuant to the Security Agreements.
     “Contractual Obligation” of any Person shall mean, any material indenture,
note, security, deed of trust, mortgage, security agreement, lease, guaranty,
instrument, contract, agreement or other form of obligation to which such Person
is a party or by which such Person or any of its property is bound.
     “Default” shall mean any event or circumstance not yet constituting an
Event of Default which with the giving of any notice or the lapse of any period
of time or both, would become an Event of Default.
     “Default Rate” shall mean the per annum rate of interest that is 3.0% in
excess of the Interest Rate.
     “Dollars” and “$” shall mean the lawful currency of the United States of
America and, in relation to any payment under this Agreement, same day or
immediately available funds.
     “Environmental Laws” means all Requirements of Law relating to the
protection of human health or the environment, including, without limitation,
(a) all Requirements of Law pertaining to reporting, licensing, permitting,
investigation, and remediation of emissions, discharges, releases, or threatened
releases of hazardous materials, chemical substances, pollutants, contaminants,
or hazardous or toxic substances, materials or wastes whether solid, liquid, or
gaseous in nature, into the air, surface water, groundwater, or land, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of chemical substances, pollutants,
contaminants, or hazardous or toxic substances, materials, or wastes, whether
solid, liquid, or gaseous in nature; and (b) all Requirements of Law pertaining
to the protection of the health and safety of employees or the public.
     “Event of Default” shall have the meaning given to that term in
Section 7.1.
     “Existing Agreements” shall mean the 2000 Credit Agreement and the 2007
Credit Agreement.
     “Existing Indebtedness” shall have the meaning set forth in Section 2.1
hereof.
     “Existing Notes” shall mean the 2000 Long Term Notes and the 2007 Revolving
Notes.
     “Federal Reserve Board” shall mean the Board of Governors of the Federal
Reserve System.
     “Final Maturity Date” shall mean December 1, 2013.
     “Financial Statements” shall mean, with respect to any accounting period
for any Person, statements of income and of changes in cash flow of such Person
for such period, and balance sheets of such Person as of the end of such period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year if such period is less than a full

 



--------------------------------------------------------------------------------



 



fiscal year or, if such period is a full fiscal year, corresponding figures from
the preceding annual audit, all prepared in reasonable detail and in accordance
with GAAP.
     “GAAP” shall mean generally accepted accounting principles and practices as
in effect in the United States of America from time to time, consistently
applied.
     “Governmental Authority” shall mean any domestic or foreign national, state
or local government, any political subdivision thereof, any department, agency,
authority or bureau of any of the foregoing, or any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
     “Governmental Charges” shall mean all taxes, levies, assessments, fees,
claims or other charges imposed by any Governmental Authority upon or relating
to (i) the Borrower, (ii) employees, payroll, income or gross receipts of the
Borrower, (iii) the ownership or use of any of its assets by the Borrower or
(iv) any other aspect of the business of the Borrower.
     “Governmental Rule” shall mean any material law, rule, regulation,
ordinance, order, code interpretation, judgment, decree, directive, guidelines,
policy or similar form of decision of any Governmental Authority.
     “Indebtedness” of any Person shall mean and include (a) all items of
indebtedness and liabilities which, in accordance with GAAP, would be included
in determining liabilities that are shown on the liability side of the balance
sheet of such Person, (b) all indebtedness and liabilities of other Persons
assumed or guaranteed by such Person or in respect of which such Person is
secondarily or contingently liable whether by any agreement to acquire
indebtedness and liabilities or to supply or advance funds or otherwise, and
(c) all indebtedness and liabilities of other Persons secured by any Lien in any
property of such Person (including without limitation Capital Leases).
     “Indemnitees” shall have the meaning given to that term in Section 11.3.
     “Interest Rate” shall mean the fixed rate of interest equal to 9% per
annum.
     “Lender” or “Lenders” shall mean the Lender or Lenders identified on the
first page of this Agreement, and their respective successors and assigns.
     “Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, Capital Lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.
     “Margin Stock” shall have the meaning given to that term in Regulation U
issued by the Federal Reserve Board, as amended from time to time, and any
successor regulation thereto.

 



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, prospects or financial or other condition of the
Borrower; (b) the ability of the Borrower to pay or perform the Obligations in
accordance with the terms of this Agreement and the other Transaction Documents;
or (c) the rights and remedies of the Lenders under this Agreement, the other
Transaction Documents or any related document, instrument or agreement.
     “Net Worth” shall mean, with respect to any Person at any time, the
remainder at such time, determined on a consolidated basis in accordance with
GAAP, of (a) the total assets of such Person and its Subsidiaries minus (b) the
total liabilities of such Person and its Subsidiaries.
     “Notes” shall mean collectively the Amended and Restated Senior
Subordinated Term Notes issued by the Borrower to the Lenders dated the date
hereof in the aggregate original principal amount of $56,650,000.
     “Obligations” shall mean and include any and all debts, obligations and
liabilities of Borrower to the Lenders or any one or more of them (whether now
existing or hereafter arising, voluntary or involuntary, whether or not jointly
owed with others, direct or indirect, absolute or contingent, liquidated or
unliquidated, and whether or not from time to time decreased or extinguished and
later increased, created or incurred), under or arising out of, or in connection
with or under this Agreement or any other Transaction Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to Borrower, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to, and accountants engaged by, Lenders incurred in connection with the
transactions contemplated by this Agreement or any other Transaction Document,
and including all costs of enforcement of the Obligations hereunder or under any
Transaction Document), together with all renewals, extensions, modifications or
refinancings thereof.
     “Permitted Dividend” shall mean and include:
     (a) Dividends payable solely in the common stock of the Borrower (and cash
paid in lieu of fractional shares in connection therewith); and
     (b) Repurchases of employee stock pursuant to repurchase agreements.
     “Permitted Indebtedness” shall mean and include:
     (a) Senior Indebtedness, that may be outstanding from time to time;
     (b) the Obligations;
     (c) other amounts owed by the Borrower to the Lenders or the Lenders’
affiliates;
     (d) Indebtedness to subcontractors and trade creditors incurred in the
ordinary course of business;

 



--------------------------------------------------------------------------------



 



     (e) Indebtedness under operating leases;
     (f) Indebtedness of any Subsidiary of the Borrower to the Borrower arising
from the extension by the Borrower to such Subsidiary of working capital
financing;
     (g) Indebtedness arising from the endorsement of instruments in the
ordinary course of business;
     (h) Indebtedness of the Borrower under Rate Contracts, provided, that
(A) all such arrangements are entered into in connection with bona fide hedging
operations and not for speculation and (B) the aggregate net amount owed by the
Borrower under, on account of or otherwise in connection with such Rate
Contracts does not exceed $50,000,000 (marked to market) at any time; and
     (i) Other Indebtedness whether secured or unsecured, and including
Indebtedness under Capital Leases, purchase money Indebtedness and any other
Indebtedness of any kind, incurred in the ordinary course of Borrower’s
business, but only to the extent that the aggregate outstanding amount of all
Indebtedness of the Borrower and its Subsidiaries, determined on a consolidated
basis, described in clauses (a), (b), (c), (h) and (i) of this definition, does
not exceed the maximum amount thereof set forth in Sections 6.2(a) and 6.2(b) of
this Agreement.
     “Permitted Liens” shall mean and include:
     (a) Liens for taxes or other Governmental Charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith, provided provision is made to the reasonable satisfaction of the Agent
for the eventual payment thereof if subsequently found payable;
     (b) Liens of carriers, warehousemen, mechanics, materialmen, vendors, and
landlords incurred in the ordinary course of business for sums not overdue or
being contested in good faith;
     (c) Deposits under workers’ compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety or appeal bonds or to secure indemnity, performance or
other similar bonds in the ordinary course of business;
     (d) Liens arising out of a judgment or award not exceeding $500,000
(exclusive of any amounts covered by insurance issued by a Person not an
Affiliate of the Borrower) with respect to which an appeal is being prosecuted,
a stay of execution pending appeal having been secured;
     (e) Liens securing purchase money Indebtedness if such Indebtedness is
Permitted Indebtedness and such Liens do not extend to any property other than
the property directly financed with such Indebtedness;

 



--------------------------------------------------------------------------------



 



     (f) Liens securing obligations under a Capital Lease if such lease is
Permitted Indebtedness and such Liens do not extend to any property other than
the property leased under such Capital Lease;
     (g) Liens securing Senior Indebtedness;
     (h) Leases, subleases, licenses and sublicenses granted to the Borrower the
granting of which is not prohibited pursuant to the definition of Permitted
Indebtedness;
     (i) Liens in favor of customs and revenue authorities which secure payment
of duties in connection with the importation of goods which are not yet due and
payable;
     (j) Liens existing on property acquired by the Borrower or any of its
Subsidiaries at the time of such acquisition (including Liens on the assets of
any Person at the time such Person becomes a Subsidiary of the Borrower), but
only to the extent that the Indebtedness evidenced or secured by such Liens
constitutes Permitted Indebtedness at the time of such acquisition;
     (k) Liens on insurance policies and the proceeds thereof incurred solely to
secure the financing of premiums owing with respect thereto, but only to the
extent that the Indebtedness being financed constitutes Permitted Indebtedness;
     (l) Liens in favor of the Borrower;
     (m) Liens in favor of the Agent or any Lender and/or the Lenders’
affiliates; and
     (n) In the case of real property, such minor defects, irregularities,
encumbrances, easements, rights of way, and clouds on title as normally exist on
similar properties which do not, individually or in the aggregate, materially
impair the property affected thereby or the use thereof.
     “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a joint venture, a trust or other
entity.
     “Rate Contracts” shall mean swap agreements (as that term is defined in
Section 101 of the Federal Bankruptcy Reform Act of 1978, as amended) and any
other agreements or arrangements designed to provide protection against
fluctuations in interest or currency exchange rates.
     “Requirement of Law” applicable to any Person shall mean (a) the Articles
or Certificate of Incorporation and Bylaws, Partnership Agreement or other
organizational or governing documents of such Person, (b) any Governmental Rule
applicable to such Person, (c) any material license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person and (d) any material judgment, decision or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 



--------------------------------------------------------------------------------



 



     “Revolving Lenders” shall have the meaning set forth in the Recitals to
this Agreement.
     “Security Agreements” shall mean the (i) the 2000 Security Agreement,
(ii) the 2007 Security Agreements, and (iii) the Security Agreements described
in Section 2.4 hereof, between the Borrower and the Subject Subsidiaries and the
Agent and/or the Lenders, as the same may be amended, supplemented or otherwise
modified from time to time.
     “Security Documents” means the Security Agreements and any financing
statements (including amendments thereto and continuation statements thereof),
together with any other documents or agreements, now or hereafter in effect,
which secure the payment and performance of the Obligations of the Borrower
hereunder and under the Notes.
     “Senior Indebtedness” means (a) all indebtedness, liabilities and
obligations of the Borrower outstanding as of the Effective Date and incurred
under and pursuant to the Second Amended and Restated Credit and Security
Agreement, dated as of May 14, 2007, among the Borrower, Bell Microproducts
Funding Corporation, a Delaware corporation, Variable Funding Capital Company,
LLC, Wachovia Bank, National Association, as agent, and the Conduit Lenders,
GECC Agent, the Liquidity Banks, the Lender Group Agents and the Lender Group
(as such terms are defined therein) (the “Wachovia Bank Group Senior ABS
Agreement”), as the same may have been amended through the Effective Date,
(b) all Indebtedness, liabilities and obligations outstanding as of the
Effective Date and incurred under and pursuant to the Loan and Security
Agreement by and among the Borrower, certain of its Subsidiaries as borrowers
and guarantors, Wachovia Capital Finance Corporation (Western), formerly known
as Congress Financial Corporation (Western), as administrative, collateral and
syndication agent for the financial institutions from time to time party thereto
as lenders, as the same may have been amended through the Effective Date (the
“Wachovia Bank Group Senior ABL Agreement”), (c) all Indebtedness, liabilities
and obligations that may hereafter be incurred under any other credit or
financing agreement that may be entered into by the Borrower after the Effective
Date with the prior written consent of the Agent and the Lenders and that is
secured by Collateral of the Borrower, the security interest in which the Agent
and the Lenders agree in writing shall be senior to the security interest of the
Agent and the Lenders under the Security Agreements and the other Security
Documents, and (d) any extension, renewal, refunding or refinancing of any of
the Indebtedness described in clauses (a), (b) or (c) above; provided, that any
increase in the principal amounts of any such Indebtedness incurred in
connection with any extension, renewal, refunding or refinancing of any of the
above-described Indebtedness shall not constitute Senior Indebtedness unless, at
the time of such extension, renewal, refunding or refinancing, no Event of
Default or Default then exists and, on a pro forma basis (assuming the full
funding of such increased principal Indebtedness), the financial covenants
contained in Sections 6.2(a), 6.2(g) and 6.2(h) are satisfied.
     “Senior Indebtedness Documents” means each of the agreements, instruments
or other documents evidencing or governing Senior Indebtedness, as the same may
exist from time to time.
     “Senior Lenders” shall mean any lenders (whether one or more) who are
providing Senior Indebtedness.

 



--------------------------------------------------------------------------------



 



     “Subject Subsidiary/ies” means all Subsidiaries of the Borrower organized
under the laws of any state in the United States, any province of Canada or any
political jurisdiction of any country in South America, except for (i) Bell
Microproducts Europe, Inc., a California corporation, and (ii) Bell
Microproducts Funding Corporation, a Delaware corporation.
     “Subordination Agreements” means any and all subordination agreements
heretofore executed by any one or more of the Lenders in favor of the holders of
Senior Indebtedness with respect to the Existing Indebtedness, together with the
new subordination agreements to be executed and delivered by the Lenders
contemporaneously with the execution and delivery of this Agreement.
     “Subsidiary” of any Person shall mean (a) any corporation of which more
than 50% of the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interest having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries and (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis.
     “Total Tec” shall have the meaning set forth in the Recitals to this
Agreement.
     “Transaction Documents” shall mean this Agreement, the Notes and the
Security Agreements.
     “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub.L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall
hereafter be, renewed, extended amended or replaced.
     “Wachovia Bank Group Senior ABL Agreement” has the meaning set forth in the
definition of “Senior Indebtedness.”
     “Wachovia Bank Group Senior ABS Agreement” has the meaning set forth in the
definition of “Senior Indebtedness.”
     1.2 GAAP. Unless otherwise indicated in this Agreement, all accounting
terms used in this Agreement shall be construed, and all accounting and
financial computations hereunder shall be computed, in accordance with GAAP. If
GAAP changes during the term of this Agreement such that any covenants contained
herein would then be calculated in a different manner or with different
components, the Borrower, the Agent and the Lenders agree to negotiate in good
faith to amend this Agreement in such respects as is necessary to conform those
covenants as criteria for evaluating the Borrower’s financial condition to
substantially the same criteria as were effective prior to such change in GAAP;
provided, however, that, until the

 



--------------------------------------------------------------------------------



 



Borrower, the Agent and the Lenders so amend this Agreement, all such covenants
shall be calculated in accordance with GAAP as in effect immediately prior to
such change.
     1.3 Headings. Headings in this Agreement are for convenience of reference
only and are not part of the substance hereof.
     1.4 Plural Terms. All terms defined in this Agreement in the singular form
shall have comparable meanings when used in the plural form and vice versa.
     1.5 Time. All references in this Agreement to a time of day shall mean
Montgomery, Alabama time, unless otherwise indicated.
     1.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Alabama without reference to conflicts
of law rules.
     1.7 Construction. This Agreement is the result of negotiations among, and
has been reviewed by, the Borrower, the Agent and the Lenders and their
respective counsel. Accordingly, this Agreement shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against the Borrower, the Agent or the Lenders.
     1.8 Calculation of Interest and Fees. All calculations of interest and fees
under this Agreement for any period (a) shall include the first day of such
period and exclude the last day of such period and (b) shall be calculated on
the basis of actual days elapsed in a 360 day year.
     1.9 Other Interpretive Provisions. References in this Agreement to
“Recitals,” “Articles,” “Sections,” “Paragraphs,” Subparagraphs,” “Exhibits” and
“Schedules” are to recitals, articles, sections, paragraphs, subparagraphs,
exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
words “include” and “including” and words of similar import when used in this
Agreement shall not be construed to be limiting or exclusive.
ARTICLE 2. TERMS OF LENDING
     2.1 Outstanding Borrowings Under the Existing Agreements. Borrower, the
Agent and the Lenders hereby acknowledge and agree that, as of the Effective
Date, the aggregate outstanding principal balance under the Existing Notes is
$56,650,000.00 (the “Existing Indebtedness”), and that all accrued interest,
fees and other charges under the Existing Notes and the Existing Agreements, in
each case accrued through and including June 29, 2008, have been paid to the
Lenders.
     2.2 Amendment and Restatement of Existing Notes. As of the Effective Date,
the Obligations of the Borrower under the Existing Notes shall be modified as
set forth in this

 



--------------------------------------------------------------------------------



 



Agreement and in the Notes described in Section 2.3 of this Agreement. From and
after the Effective Date, the Existing Notes shall be deemed to have been
amended and restated in their entirety as set forth in the Notes, which shall
not, and shall not be deemed to, constitute a novation of the Existing
Indebtedness.
     2.3 The Notes. From and after the Effective Date, Borrower’s obligation to
pay the principal of and interest on the Existing Indebtedness shall be
evidenced by the promissory notes (the “Notes”), substantially in the form of
Exhibit A attached hereto, with blanks appropriately completed in conformity
therewith and payable to the order of the Lenders. The Notes will be in the
principal amounts, and payable to the order of the Lenders, as set forth in the
chart attached hereto as Exhibit B, and shall be executed and delivered by
Borrower to the relevant Lenders contemporaneously with the execution and
delivery of this Agreement.
     2.4 Collateral Security.
     (a) As security for the Existing Indebtedness, the Borrower, for itself and
on behalf of the Subject Subsidiaries, and Total Tec have granted a second
priority security interest, subordinate only to the Senior Indebtedness to the
extent set forth in the Subordination Agreements, in the Collateral owned by
each of them and described in the 2000 Security Agreement and the 2007 Security
Agreements; provided, that the parties acknowledge that, at Borrower’s request,
the Lenders have released their security interest in the Accounts. Borrower
hereby agrees, with and for the benefit of each of the Lenders and the Agent,
that all Collateral described in the 2000 Security Agreement and the 2007
Security Agreement (other than the released Accounts) shall constitute
collateral security for the Obligations hereunder and under the Notes. In
furtherance, and not in limitation, of the foregoing, Borrower hereby ratifies
and confirms all the terms and conditions contained in the 2000 Security
Agreement and the 2007 Security Agreement to which it is a party, and agrees to
cause Total Tec to ratify and confirm the 2007 Security Agreement to which it is
a party, and to agree that all Collateral described therein (other than the
Accounts) shall constitute collateral security for the Obligations hereunder and
under the Notes.
     (b) In addition to the foregoing, for purposes of ratifying and confirming
the grant of security interests in favor of the Agent and the Lenders by the
Subject Subsidiaries, the Borrower hereby agrees to cause each of the following
Subject Subsidiaries to execute and deliver a Security Agreement in favor of the
Agent and the Lenders, in substantially the form set forth as Exhibit D attached
hereto, in each case, to be delivered contemporaneously with the execution and
delivery of this Agreement:
     (i) Rorke Data, Inc., a Minnesota corporation;
     (ii) Bell Microproducts Canada Inc., a California corporation;
     (iii) Bell Microproducts-Future Tech, Inc., a California corporation; and
     (iv) New ProSys Corp., a Georgia corporation.
     (c) In addition to the foregoing, Borrower hereby agrees, if and to the
extent no longer prohibited by the Wachovia Bank Group Senior ABS Agreement, on
or prior to

 



--------------------------------------------------------------------------------



 



December 31, 2008, to grant to Lenders, for their ratable benefit, and to the
Agent on their behalf, a second priority lien and security interest in and to
all Accounts owned by Borrower together with all proceeds and products of the
foregoing, wherever located and whether now existing or arising in the future,
pursuant to a Security Agreement containing terms and conditions substantially
similar in all respects to the 2000 and 2007 Security Agreements, with
appropriate adjustments to reference the Notes and this Agreement. The parties
acknowledge that the Wachovia Bank Group Senior ABS Agreement currently
prohibits the grant of a subordinate security interest in Accounts to the
Lenders as contemplated herein, and that Borrower is currently seeking to
refinance the Indebtedness evidenced thereby. Accordingly, in connection with
such potential refinancing, Borrower hereby agrees to seek the consent of the
lenders with whom it is negotiating to the grant of the security interest
referred to herein, and to take all actions reasonably necessary, and to use its
best efforts, acting in good faith, to obtain their consent. If, for any reason
(including, without limitation, the inability to refinance the Indebtedness
incurred under the Wachovia Bank Group Senior ABS Agreement), the Borrower has
not granted the security interest described herein to the Agent and the Lenders,
as additional Collateral securing the Obligations, by December 31, 2008, the
Borrower shall pay to the Agent, for the ratable benefit of the Lenders, an
additional fee (the “December 2008 Fee”) in the amount of $141,625.00. The
December 2008 Fee shall be due and payable on December 31, 2008, in cash or
other immediately available funds.
     2.5 Amendment Fees. On the Closing Date, the Borrower shall pay to the
Agent, for the ratable benefit of the Lenders a non-refundable fee in the amount
of $566,500.00, in cash or other immediately available funds.
ARTICLE 3. PROVISIONS OF THE NOTE
     3.1 General Provisions As To Payments.
     (a) The Borrower shall make each payment in respect of the principal of and
accrued interest on the Notes or any other amount due to the Lenders, under this
Agreement or any other Transaction Document, not later than 3:00 p.m., on the
day when due, to the Lenders as provided in the Notes, or in such manner as
instructed from time to time in writing by the Agent. All payments hereunder
shall be made in United States Dollars by wire transfer of immediately available
funds.
     (b) Whenever any payment (including principal of or interest on the Notes
or other amount) hereunder or under any other Transaction Document shall become
due, or otherwise would occur, on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of such interest, or other
amount, if applicable.
     (c) Lenders and the Agent are hereby authorized by Borrower to endorse on
the schedule attached to each Notes (or on a continuation of such schedule
attached to each such Note and made a part thereof), or otherwise to record in
the internal records of the Lenders and/or the Agent, an appropriate notation
evidencing the date and amount of each payment and prepayment of principal under
such Note, each payment of interest on

 



--------------------------------------------------------------------------------



 



such Note, and other information with respect thereto, and any such recordation,
absent manifest error, shall constitute prima facie evidence of the accuracy of
the information so recorded; provided, that the failure of the Agent or any
Lender to make such a notation or any error therein shall not affect the
Obligations of Borrower, including the obligation of Borrower to repay all
principal, interest and other charges in accordance with the terms of this
Agreement and the Notes.
     3.2 Interest.
     (a) Interest shall accrue on the principal amount of the Notes outstanding
from time to time at the Interest Rate, which shall be calculated as specified
in Section 1.8 and shall be payable on the dates set forth in the Notes and in
Section 3.3(b) hereof.
     (b) Interest on the Notes shall accrue from the date of this agreement, and
continue until all amounts outstanding under the Notes shall have been paid in
full, and shall be payable on the dates specified in the Notes and on maturity
of the Notes, whether by acceleration or otherwise. Overdue principal and
interest in respect of each installment payment under the Notes and all other
overdue amounts owing hereunder (not including any late fee charged under
Section 3.5 hereof) shall bear interest for each day that such amounts are
overdue at a rate per annum equal to the Interest Rate; provided, however, if
any such amounts are overdue for a period in excess of two (2) Business Days,
any Lender, at its option may elect, without notice to Borrower, to have all
such overdue amounts (including any applicable late fee) bear interest for each
day that such amounts are overdue (after as well as before judgment) at a rate
per annum equal to the Default Rate.
     (c) In no event whatsoever shall the aggregate of all amounts deemed
interest under the Notes and charged or collected pursuant to the terms of this
Agreement or pursuant to the Notes exceed the highest rate permissible under any
law which a court of competent jurisdiction shall, in a final determination,
deem applicable hereto. If any provisions of this Agreement or the Notes are in
contravention of any such law, such provisions shall be deemed amended to
conform thereto.
     3.3 Principal Repayment.
     (a) In the event that the Borrower completes a new common stock offering
after the date hereof, then the Borrower will use a minimum of 33% of the
proceeds of such offering to repay the outstanding balance under the Notes,
which prepayment shall be a applied ratably among all the Notes, first to
accrued and unpaid interest, fees and charges under the Notes and then the
principal installments thereunder, in inverse chronological order.
     (b) The Borrower shall repay the principal outstanding under the Notes in
semi-annual installments, commencing on December 15, 2008, and then on each June
1 and December 1 thereafter, through and including the Final Maturity Date in
accordance

 



--------------------------------------------------------------------------------



 



with the amortization schedule attached hereto as Exhibit C. Interest accrued
under the Notes shall be due and payable with each installment of principal
thereof.
     (c) Any and all principal of the Notes remaining unpaid, together with all
interest, fees and other charges hereunder and under the Notes which are accrued
but unpaid, automatically and unconditionally shall be due and payable in full
on the Final Maturity Date.
     3.4 Optional Prepayments. The Borrower may, at any time, at its option,
prepay the Notes in whole and from time to time in part, without premium or
penalty, upon not less than 2 Business Day’s prior written notice to the Agent
(which shall be by both facsimile transmission to 334-240-3268 and by e-mail
transmission to HunterH@rsa.state.al.us and JulieB@rsa.state.al.us); provided,
however, that each partial prepayment shall be in an aggregate principal amount
not less than $1,000,000 or integral multiples of $100,000 in excess thereof.
Each notice of prepayment pursuant to this Section 3.4 shall specify the
proposed date of such prepayment and the principal amount of the Note to be
prepaid. Each prepayment of principal effected pursuant to this Section 3.4
shall be (a) applied ratably among all of the Notes and to installments of
principal thereunder in inverse chronological order, and (b) accompanied by all
accrued but unpaid interest on the Notes (and all then-outstanding fees and
other charges thereunder) through and including the date of such prepayment.
     3.5 Late Fees. Borrower will pay to the Agent, for the ratable benefit of
the Lenders, a late charge equal to five percent (5%) of the amount of any
payment, including principal and interest (including interest accruing during
the period from the payment due date until the date actually paid), which has
not been paid on the due date thereof, but in no case less than $.50 or more
than the maximum amount allowed by applicable law. Collection or acceptance by
Lenders of such late charge shall not constitute a waiver of any rights or
remedies of Lenders provided herein or in any other Transaction Document.
ARTICLE 4. CONDITIONS PRECEDENT
     4.1 Conditions to Lenders’ Obligation to Proceed. The obligation of the
Lenders and Agent to enter into the transactions contemplated hereby are subject
to the satisfaction of the following conditions:
     (a) Agreement. Each of the Lenders and the Agent shall have received, fully
executed copies of this Agreement and the other Transaction Documents, each in
form and substance satisfactory to it and its counsel.
     (b) No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby.
     (c) Payment of Amendment Fee, and Fees and Expenses. The Borrower shall
have paid to the Agent (i) the amendment fee in the amount of $566,500.00, for
the

 



--------------------------------------------------------------------------------



 



ratable benefit of the Lenders, and (ii) the reasonable legal fees and expenses
of the Lenders’ and Agent’s legal counsel.
     (d) Consent of Holders of Senior Indebtedness. If and to the extent
required under the terms of the Wachovia Bank Group Senior ABS Agreement and/or
the Wachovia Bank Group Senior ABL Agreement, the Borrower shall have obtained
the consent of the holders of the Senior Indebtedness outstanding on the date
hereof to the transactions contemplated by this Agreement.
     (e) No Default. No Default or Event of Default under this Agreement shall
exist and, except for any Default or Event of Default which shall have been
waived in writing by the relevant Lenders, no Default or Event of Default under
either of the Existing Agreements or the Existing Notes shall exist.
     (f) Representations and Warranties; Performance of Covenants. The
representations and warranties of the Borrower contained herein shall be correct
in all material respects on the Closing Date. As of the Closing Date, the
Borrower shall have satisfied each of the conditions precedent, and shall have
performed each of the covenants on its part to be performed hereunder on or
prior to the Closing Date, all as set forth herein.
     (g) Compliance Certificate. The Borrower shall have executed and delivered
to the Agent Compliance Certificates, setting forth the information and
calculations called for in Sections 6.2(a) and 6.2(h) of this Agreement, as of
June 30, 2008.
     (h) Additional Reports. The Borrower shall have provided to Agent copies of
the quarterly and year-to-date financial statements reflecting the financial
condition and operating results of the Borrower and its Subsidiaries as required
by the provisions of Section 7.1(a)(xi) of the Wachovia Bank Group Senior ABS
Agreement (as in effect on the Effective Date) to be delivered to the lenders
and agents thereunder for the quarters ending September 30, 2007, December 31,
2007, and March 31, 2008, but not including any reports that may be required
under the Wachovia Bank Group Senior ABS Agreement which contain quarterly
comparisons of actual operating results to projected or planned results
(collectively, the “Alternative Financial Statements”).
ARTICLE 5. REPRESENTATIONS AND WARRANTIES
     5.1 The Borrower’s Representations and Warranties. In order to induce the
Agent and the Lenders to enter into this Agreement, the Borrower hereby
represents and warrants to the Agent and the Lenders as follows:
     (a) Due Incorporation, Qualification, Etc. The Borrower (i) is a
corporation duly organized, validly existing and in good standing under the laws
of California; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed might have
a Material Adverse Effect, including, without limitation, the State of Alabama.

 



--------------------------------------------------------------------------------



 



     (b) Authority. The execution, delivery and performance by the Borrower of
each Transaction Document, and the consummation of the transactions contemplated
thereby (i) are within the Borrower’s power and (ii) have been duly authorized
by all necessary action on the part of the Borrower.
     (c) Enforceability. Each Transaction Document executed by the Borrower has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.
     (d) Non-Contravention. The execution and delivery by the Borrower of the
Transaction Documents and the performance and consummation of the transactions
contemplated thereby do not (i) violate any Requirement of Law applicable to the
Borrower; (ii) violate any provision of, or result in the material breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any Contractual Obligation of the
Borrower; or (iii) result in the creation or imposition of any Lien upon any
material property, asset or revenue of the Borrower (except such Liens as may be
created in favor of the Lenders under any Transaction Document).
     (e) Approvals. Other than as obtained as of the date hereof; no material
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Authority or other Person (including, without
limitation, the shareholders of any Person), is required in connection with the
execution and delivery of the Transaction Documents executed by the Borrower and
the performance and consummation of the transactions contemplated thereby.
     (f) No Violation or Default. The Borrower is not in violation of or in
default with respect to (i) any Requirement of Law or (ii) any Contractual
Obligation where such violation or default could have a Material Adverse Effect.
Without limiting the generality of the foregoing, the Borrower (A) has not
violated any Environmental Laws, (B) does not have any liability under any
Environmental Laws or (C) has not received notice or other communication of an
investigation, and the Borrower is not under investigation by any Governmental
Authority having authority to enforce Environmental Laws, where such violation,
liability or investigation could have a Material Adverse Effect. No Event of
Default or Default has occurred and is continuing.
     (g) Litigation. Except as set forth (with the dollar amounts claimed) in
Schedule 5.1(g), no actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of the
Borrower, threatened against the Borrower at law or in equity in any court or
before any other Governmental Authority which (i) could (alone or in the
aggregate) have a Material Adverse Effect or (ii) seeks to enjoin, either
directly or indirectly, the execution, delivery or performance by the Borrower
of the Transaction Documents or the transactions contemplated thereby.

 



--------------------------------------------------------------------------------



 



     (h) Title. The Borrower owns and has good and marketable title to, or a
valid leasehold interest in, all its respective real properties and good title
to its other respective assets and properties as reflected in the Alternative
Financial Statements delivered to the Agent pursuant to Section 4.1(h) hereof,
(except those assets and properties disposed of in the ordinary course of
business or otherwise in compliance with this Agreement since the date of such
Alternative Financial Statements) and all assets and properties acquired by the
Borrower since such date (except those disposed of in the ordinary course of
business or otherwise in compliance with this Agreement). Such assets and
properties are subject to no Lien, except for Permitted Liens.
     (i) Financial Statements. Except as disclosed on Schedule 5.1(i), the
Alternative Financial Statements of the Borrower which have been delivered to
the Agent pursuant to Section 4.1(h) hereof, (i) are in accordance with the
books and records of the Borrower, which have been maintained in accordance with
good business practice; and (ii) fairly present the financial condition and
results of the Borrower and its Subsidiaries at such date. The Borrower has no
contingent obligations, liability for taxes or other outstanding obligations
which are material in the aggregate, except as disclosed in such Alternative
Financial Statements.
     (j) Other Regulations. The Borrower is not subject to regulation under the
Investment Company Act of 1940, the Public Utility Holding Company Act of 1935,
the Federal Power Act, any state public utilities code or any federal or state
statute or regulatory scheme which would limit its ability to execute, deliver
and perform any of the Transaction Documents executed or to be executed by it.
     (k) Patent and Other Rights. The Borrower owns, and has the full right to
license without the consent of any other Person, all patents, licenses,
trademarks, trade names, trade secrets, service marks, copyrights and all rights
with respect thereto, which are required to conduct its business as now
conducted.
     (l) Governmental Charges. The Borrower has filed or caused to be filed all
tax returns which are required to be filed by it. The Borrower has paid, or made
provision for the payment of, all taxes and other Governmental Charges which
have or may have become due pursuant to such returns or otherwise, except such
Governmental Charges, if any, which are being contested in good faith and as to
which adequate reserves (determined in accordance with GAAP) have been provided
or which could not have a Material Adverse Effect if unpaid.
     (m) Margin Stock. The Borrower owns no Margin Stock which, in the
aggregate, would constitute a substantial part of the assets of the Borrower,
and no proceeds of the Notes have been or will be used to purchase or carry,
directly or indirectly, any Margin Stock or to extend credit, directly or
indirectly, to any Person for the purpose of purchasing or carrying any Margin
Stock.
     (n) Total Tec. Total Tec is incorporated in New Jersey, and the Borrower
owns 100% of the issued and outstanding capital stock of New ProSys Corp., a
Georgia corporation, which owns 100% of the issued and outstanding capital stock
of Total Tec.

 



--------------------------------------------------------------------------------



 



     (o) Catastrophic Events. Neither the Borrower or any Subsidiary nor any of
its or their properties is or has been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or other casualty that would reasonably be
expected to have a Material Adverse Effect. There are no disputes presently
subject to grievance procedure, arbitration or litigation under any of the
collective bargaining agreements, employment contracts or employee welfare or
incentive plans to which the Borrower is a party, and there are no strikes,
lockouts, work stoppages or slowdowns, or, to the best knowledge of the
Borrower, jurisdictional disputes or organizing activity occurring or threatened
which could have a Material Adverse Effect.
     (p) Burdensome Contractual Obligations, Etc. Neither the Borrower or any
Subsidiary, nor any of its or their properties is subject to any Contractual
Obligation or Requirement of Law which would reasonably be expected to have a
Material Adverse Effect.
     (q) No Material Adverse Effect. Except as disclosed on Schedule 5.1(q), no
event has occurred and no condition exists which would reasonably be expected to
have a Material Adverse Effect.
     (r) Accuracy of Information Furnished. None of the Transaction Documents
and none of the other certificates, statements or information furnished to the
Lenders or the Agent by or on behalf of the Borrower in connection with the
Transaction Documents or the transactions contemplated thereby contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
     (s) Anti-Terrorism Laws.
     (i) General. Neither Borrower nor any of the Subject Subsidiaries is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
     (ii) Executive Order No. 13224.
     (A) Neither Borrower nor any of the Subject Subsidiaries, nor, to the
knowledge of Borrower, any of their respective agents acting in any capacity in
connection with the transactions hereunder, is any of the following (each a
“Blocked Person”):
     (1) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
     (2) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

 



--------------------------------------------------------------------------------



 



     (3) a Person or entity with which any bank or other financial institution
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;
     (4) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;
     (5) a Person or entity that is named as a “specially designated national”
or “blocked” person or entity on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;
     (6) a Person that is named on any other list of known or suspected
terrorists or money launderers or money-laundering organizations issued by a
Federal government agency pursuant to Anti-Terrorism Laws; or
     (7) a Person or entity who is affiliated with a Person or entity listed
above.
     (B) Neither Borrower nor any of the Subject Subsidiaries, nor, to the
knowledge of Borrower, any of their respective agents acting in any capacity in
connection with the transactions hereunder (1) conducts any business or engages
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Blocked Person or (2) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224.
ARTICLE 6. COVENANTS
     6.1 Affirmative Covenants. So long as any of the Obligations hereunder or
under any of the Transaction Documents remain unpaid, outstanding or
unsatisfied, the Borrower will comply with the following affirmative covenants,
unless the Lenders and the Agent shall otherwise consent in writing:
(a) Financial Statements, Reports, etc. Except as expressly set forth in
Section 6.1(b) below, the Borrower shall furnish to the Agent the following,
each in such form and such detail as the Lenders shall reasonably request:
(i) Within fifty (50) days after the last day of each fiscal quarter of the
Borrower, (A) a copy of the Financial Statements of the Borrower for such
quarter and for the fiscal year to date (including consolidated Financial
Statements for the Borrower and its Subsidiaries), certified by the president or
chief financial officer of the Borrower to present fairly the financial
condition, results of operations and other information reflected therein and to
have been prepared in accordance with GAAP (subject to

 



--------------------------------------------------------------------------------



 



year-end audit adjustments), and (B) the Form 10-Q Report filed by the Borrower
with the Securities and Exchange Commission for such quarter;
(ii) Within ninety-five (95) days after the close of each fiscal year of the
Borrower, (A) copies of the audited Financial Statements of the Borrower for
such year (including consolidated Financial Statements for the Borrower and its
Subsidiaries), prepared by independent certified public accountants acceptable
to the Lenders, (B) copies of the unqualified opinions (or qualified opinions
reasonably acceptable to the Lenders) and management letters delivered by such
accountants in connection with all such Financial Statements, (C) certificates
of all such accountants to the Lenders stating that in making the examination
necessary for their opinion they have obtained no knowledge of any Event of
Default or Default which has occurred and is continuing, or if, in the opinion
of such accountants, an Event of Default or Default has occurred and is
continuing, a statement as to the nature thereof (or other certificates of such
accountants reasonably acceptable to the Lenders), and (D) the Form 10-K Report
filed by the Borrower with the Securities and Exchange Commission for such year;
(iii) Contemporaneously with the quarterly and year-end financial statements
required by the foregoing clauses (i) and (ii), a certificate of the president
or chief financial officer of the Borrower in substantially the form of
Exhibit 6.1(a) hereto, in such detail as the Agent may reasonably request which
sets forth the calculations conducted to verify that the Borrower is in
compliance with (A) the net worth covenant set forth in Section 6.2(g) and
(B) the limitations on Indebtedness set forth in Sections 6.2 (a) and 6.2(h),
stating that no Event of Default and no Default has occurred and is continuing,
or, if any such Event of Default or Default has occurred and is continuing, a
statement as to the nature thereof and what action the Borrower proposes to take
with respect thereto;
(iv) As soon as possible and in no event later than five (5) Business Days after
any registration statement, annual quarterly or other report, proxy or financial
statement is sent, made available or filed, with the Securities and Exchange
Commission notification to the Agent that such items are available on EDGAR, and
copies of and all reports and financial statements sent or made available by the
Borrower to the holders of Senior Indebtedness;
(v) Such other instruments, agreements, certificates, opinions, statements,
documents and information relating to the operations or condition (financial or
otherwise) of the Borrower, and compliance by the Borrower with the terms of
this Agreement and the other Transaction Documents as the Agent may from time to
time reasonably request; and

 



--------------------------------------------------------------------------------



 



(vi) Notwithstanding any provision to the contrary contained in this Agreement,
Borrower shall deliver to the Agent, for distribution to the Lenders, true,
correct and complete copies of the items described in Section 6.1(a)(ii) hereof,
(1) for the fiscal year ended December 31, 2006, on or prior to December 31,
2008, (2) for the fiscal year ended December 31, 2007, on or prior to March 31,
2009, and (3) for the fiscal year ended December 31, 2008, on or prior to
June 30, 2009.
(b) Alternative Financial Statements. At all times during which Borrower is not
making current filings of quarterly or annual reports (including related
financial statements) with the Securities and Exchange Commission:
(i) Borrower shall provide the Agent, within the time periods specified in
Section 6.1(a) above, financial statements of the Borrower and its Subsidiaries
for the immediately preceding fiscal quarter or other period described above
which shall be based upon internal management information and, subject to
adjustments, which may be material, arising out of Borrower’s restatement
process, shall fairly present the financial condition and operating results of
Borrower and its Subsidiaries, on a consolidated basis, subject only to normal
adjustments in the then current period; and
(ii) Borrower shall continue to provide all items described in Section
6.1(a)(iii), (iv) and (v) to the Agent, within the time periods specified
therein.
     (c) Books and Records. The Borrower shall at all times keep proper books of
record and account in which full, true and correct entries will be made of its
transactions in accordance with GAAP.
     (d) Inspections. The Borrower shall permit any Person designated by the
Lenders, upon reasonable notice and during normal business hours, to visit and
inspect any of the properties and offices of the Borrower, to examine the books
of account of the Borrower and to discuss the affairs, finances and accounts of
the Borrower with, and to be advised as to the same by, their officers, all at
such times and intervals as the Agent or any Lender may reasonably request.
     (e) Insurance. The Borrower shall carry and maintain insurance of the types
and in the amounts customarily carried from time to time during the term of this
Agreement by others engaged in substantially the same business as the Borrower
and operating in the same geographic area as the Borrower, including fire,
public liability, property damage and worker’s compensation, such insurance to
be carried with companies and in amounts reasonably satisfactory to the Agent.
The Borrower shall name the Agent, for the ratable benefit of the Lenders, as
additional insured or loss payee, as appropriate and to the extent of its
interest, on all such insurance.

 



--------------------------------------------------------------------------------



 



     (f) Governmental Charges. The Borrower shall promptly pay and discharge
before delinquent all taxes and other Governmental Charges prior to the date
upon which penalties accrue thereon, except such Governmental Charges as may in
good faith be contested or disputed by appropriate proceedings, provided that in
each such case appropriate reserves are maintained in accordance with GAAP.
     (g) Use of Proceeds. The Borrower shall not use any part of the proceeds of
the Notes, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock or for the purpose of purchasing or carrying or trading in any
securities under such circumstances as to involve the Borrower, the Agent or any
Lender in a violation of Regulations T, U or X issued by the Federal Reserve
Board.
     (h) General Business Operations. The Borrower shall (i) preserve and
maintain its corporate existence and all of its rights, privileges and authority
reasonably necessary to the conduct of its business, (ii) conduct its business
activities in compliance with all Requirements of Law and Contractual
Obligations, the violation of which could have a Material Adverse Effect, and
(iii) keep all property useful and necessary in its business in good working
order and condition, ordinary wear and tear excepted.
     (i) Information. Without in any way limiting the generality of Sections
6.1(a), (b), (c) and (d), the Borrower shall meet with representatives of the
Lenders on a semi-annual basis and will provide the Agent with quarterly written
reports regarding the Borrower’s business operations and financial condition.
     (j) Additional Collateral. Promptly upon the Borrower’s acquisition of any
new Subject Subsidiary, the Borrower shall grant to Lenders a second lien in the
stock in such Subject Subsidiary, and shall cause such Subject Subsidiary to
grant to the Lenders a second lien in such Subject Subsidiary’s assets, to
secure the Obligations. The parties recognize that Section 941 et seq. of the
Code may limit the ability of the Borrower to grant a lien in all of the stock
of its non-U.S. Subsidiaries, and in the ability of its non-U.S. Subsidiaries to
grant a lien in its assets, to secure the Obligations, and accordingly, the
Borrower and such non-U.S. Subsidiaries shall grant such liens (or negative
pledges) to the maximum extent possible so as not to cause the Borrower to
recognize income under Section 951(a)(1)(B) of the Code. The documentation
evidencing such liens shall be substantially similar to existing documents
between the Borrower and Subject Subsidiaries, on the one hand, and the Lenders,
on the other hand.
     (k) December 2008 Fee. If and to the extent payable under Section 2.4
hereof, the Borrower shall pay the December 2008 Fee to the Agent, for the
ratable benefit of the Lenders, within two (2) Business Days after December 31,
2008, in cash or other immediately available funds.

 



--------------------------------------------------------------------------------



 



     6.2 Negative Covenants. So long as any of the Obligations hereunder or
under any of the Transaction Documents remain unpaid, outstanding or
unsatisfied, the Borrower will comply with the following negative covenants,
unless the Lenders shall otherwise consent in writing:
     (a) Indebtedness. The Borrower shall not create, incur, assume or permit to
exist any Indebtedness except for Permitted Indebtedness. In addition and
without limitation, at no time shall Borrower permit (i) the aggregate amount of
Net Collateralized Accounts Receivable and Inventory (as defined below) of the
Borrower and the Subject Subsidiaries, minus the aggregate amount of all Senior
Indebtedness divided by (ii) the aggregate amount of all Indebtedness owed to
the Lenders and their Affiliates (including, without limitation, the
Obligations), to be less than or equal to 1.25. For purposes of the calculation
called for in this Section 6.2(a), “Net Collateralized Accounts Receivable and
Inventory” shall mean the aggregate of all Accounts and inventory of the
Borrower and the Subject Subsidiaries (valued in accordance with GAAP,
consistently applied) which are, as of the date of calculation, the subject of a
valid lien and security interest in favor of the Lenders, as security for the
Obligations, which lien and security interest is subordinate only to the Senior
Indebtedness outstanding as of the date of calculation. For purposes of
illustration only, Exhibit 6.2(a) attached hereto sets forth a sample
calculation of the ratio required to be maintained by this Section 6.2(a).
Borrower shall submit to Agent quarterly certification of compliance with the
covenant set forth in this Section 6.2(a).
     (b) Liens. The Borrower shall not create, incur, assume or permit to exist
any Lien on or with respect to any of its assets or property of any character,
whether now owned or hereafter acquired, except for Permitted Liens.
     (c) Asset Dispositions. The Borrower shall not sell, lease, transfer or
otherwise dispose of any of its assets or property, whether now owned or
hereafter acquired, except in the ordinary course of its business. Upon any such
sale in the ordinary course of business, the Lenders will, at the Borrower’s
request, release their Lien, if any, in any assets so sold.
     (d) Dividends, Redemptions, Etc. The Borrower shall not (i) pay any
dividends or make any distributions on its capital stock; (ii) purchase, redeem,
retire, defease or otherwise acquire for value any of its capital stock;
(iii) return any capital to any holder of its capital stock as such; (iv) make
any distribution of assets, capital stock, obligations or securities to any
holder of its capital stock as such; or (v) set apart any sum for any such
purpose; except that the Borrower may pay Permitted Dividends.
     (e) Transactions With Affiliates. The Borrower shall not enter into any
Contractual Obligation with any Affiliate or engage in any other transaction
with any Affiliate except that the Borrower may (i) buy and sell assets to and
from its Subsidiaries for fair value and (ii) engage in other transactions with
its Subsidiaries or with Affiliates upon terms at least as favorable to the
Borrower as arms-length transactions with unaffiliated Persons.

 



--------------------------------------------------------------------------------



 



     (f) Accounting Changes. The Borrower shall not change (i) its fiscal year
(currently January 1 through December 31) or (ii) its accounting practices
except as contemplated in its current restatement process and as required by
GAAP.
     (g) Net Worth Covenant. The Borrower shall not permit its Net Worth, for
any fiscal quarter, to be less than $87,500,000.
     (h) Financing Covenant. Borrower shall not permit the calculation required
by Exhibit 6.2(h) attached hereto at any time to result in a ratio of less than
1.50. The Borrower shall submit to Agent quarterly certification of compliance
with the covenant set forth in this Section 6.2(h).
     (i) No Conflicting Agreements. The Borrower shall not enter into or become
a party to any agreement if such agreement would cause the Borrower to be in
violation of any of its agreements herein.
ARTICLE 7. DEFAULT
     7.1 Events of Default. The occurrence or existence of any one or more of
the following shall constitute an “Event of Default” hereunder:
     (a) The Borrower shall fail to pay when due any principal, interest or
other payment required under the terms of this Agreement or any of the other
Transaction Documents , unless, in the case of regularly scheduled payments of
principal and interest under the Notes, Borrower pays all such amounts within
two (2) Business Days of the due date thereof, together with the late fee with
respect to such installment as described in Section 3.5 hereof; or
     (b) The Borrower shall (i) violate for otherwise fail to satisfy the
covenants contained in Sections 6.1(a) or (b), 6.1(k) or 6.2(a), (b), (d) or (g)
hereof, or (ii) fail to observe or perform any other covenant, obligation,
condition or agreement contained in this Agreement or the other Transaction
Documents and such failure shall continue for 15 Business Days after receipt of
written notice of such failure from the Agent or any Lender; or
     (c) Any material representation, warranty, certificate, or other statement
(financial or otherwise) made or furnished by or on behalf of the Borrower to
the Lenders in or in connection with this Agreement or any of the other
Transaction Documents, or as an inducement to the Agent and the Lenders to enter
into this Agreement, shall be false, incorrect, incomplete or misleading in any
material respect when made or furnished; or
     (d) The Borrower shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of its or any of its creditors, (iv) be dissolved or liquidated,
(v) become insolvent (as such term may be defined or interpreted under any
applicable statute), (vi) commence a voluntary case or other proceeding

 



--------------------------------------------------------------------------------



 



seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (vii) take any action for the purpose of
affecting any of the foregoing; or
     (e) Proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Borrower or of all or a substantial part of the property
thereof, or an involuntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to the Borrower or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered or such proceeding shall not
be dismissed or discharged within 60 days of commencement; or
     (f) Any Transaction Document or any material term thereof shall be asserted
by the Borrower not to be, a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms; or
     (g) An “Event of Default” or “Amortization Event”, as defined under any
Senior Indebtedness Document shall exist, and any applicable grace or cure
period with respect thereto shall have expired.
     7.2 Remedies. Upon the occurrence or existence of any Event of Default
(other than an Event of Default referred to in Section 7.1 (d) or (e)) and at
any time thereafter during the continuance of such Event of Default, the Agent
or any Lender may by written notice to the Borrower declare all outstanding
Obligations payable by the Borrower hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the Notes to
the contrary notwithstanding. Upon the occurrence or existence of any Event of
Default referred to in Section  7.1(d) or (e), immediately and without notice
all outstanding Obligations payable by the Borrower hereunder and under the
Notes, shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the Notes to the
contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence and during the existence of any Event of Default, the Agent or any
Lender may exercise any right, power or remedy permitted to it by law, either by
suit in equity or by action at law, or both.
ARTICLE 8. [RESERVED]
ARTICLE 9. SUBORDINATION OF NOTE
     9.1 Notes and Liens Subordinate to Senior Indebtedness. The Borrower, and
each Lender by its acceptance of the Notes issued to such Lender, covenant and
agree that the Obligations are hereby expressly made subordinate and subject in
right of payment to the prior payment of all Senior Indebtedness, and the
Lenders’ Liens in any Collateral securing the

 



--------------------------------------------------------------------------------



 



Obligations are hereby expressly made subordinated and subject in right to any
Liens in favor of Senior Lenders. The Agent and the Lenders hereby ratify and
confirm their respective covenants under any previously executed subordination
agreements and agree to execute and deliver to any holder of any Senior
Indebtedness a subordination agreement in the form of Exhibit 9.1 attached
hereto.
     9.2 Liens Subordinate to Senior Lenders’ Liens. Each Lender, by its
acceptance of any Liens in any Subject Subsidiary’s assets pursuant to any
Transaction Document (including, without limitation, any Collateral added
pursuant to Section 6.1(j) hereof), covenants and agrees that such Lender’s
Liens in any such Collateral pursuant to any Transaction Document are hereby
expressly made subordinated and subject in right to any Liens in favor of Senior
Lenders. The Lenders and the Agent agree to execute and deliver to any Senior
Lender having a Lien in any such Collateral, a subordination agreement in the
form of Exhibit 9.2 attached hereto.
ARTICLE 10. [RESERVED]
ARTICLE 11. MISCELLANEOUS
     11.1 Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Borrower,
the Agent or the Lenders under this Agreement or the other Transaction Documents
shall be in writing and faxed, mailed or delivered, if to the Borrower or the
Lenders, at its respective facsimile number or address set forth below. All such
notices and communications shall be effective (a) when sent by Federal Express
or other overnight service of recognized standing, on the Business Day following
the deposit with such service; (b) when mailed via certified mail return receipt
requested postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and
(d) when sent by facsimile, upon confirmation of receipt.

         
 
  The Borrower:   Bell Microproducts Inc.
 
      1941 Ringwood Avenue
 
      San Jose, California 95131
 
      Attention: President, Chief Financial Officer
 
      Facsimile: (408) 451-1694
 
       
 
  With a Copy to:   Bell Microproducts Inc.
 
      1941 Ringwood Avenue
 
      San Jose, California 95131
 
      Attention: General Counsel
 
      Facsimile: (408) 451-1632

 



--------------------------------------------------------------------------------



 



         
 
  The Agent    
 
  and Lenders:   The Teachers’ Retirement System of Alabama, as Agent
 
      P.O. Box 302150
 
      135 South Union Street, Ste. 570
 
      Montgomery, AL 36130
 
      Attention: Dr. David G. Bronner, CEO
 
      Facsimile: (334) 240-3268

     11.2 Expenses. The Borrower shall pay within thirty (30) Business Days of a
written demand therefor all reasonable fees and expenses, including reasonable
attorneys’ fees and expenses, incurred by the Agent or the Lenders in the
enforcement or attempted enforcement of any of the Obligations, including,
without limitation, all such fees and expenses incurred in connection with any
“workout” or restructuring affecting the Transaction Documents or the
Obligations or any bankruptcy or similar proceeding involving the Borrower.
     11.3 Indemnification. To the fullest extent permitted by law, the Borrower
agrees to protect, indemnify, defend and hold harmless the Agent, the Lenders
and their respective officers, employees, agents and any affiliates thereof
(“Indemnitees”) from and against any liabilities, losses, damages or expenses of
any kind or nature and from any suits, claims or demands (including in respect
of or for reasonable attorney’s fees and other expenses) arising on account of
or in connection with any matter or thing or action or failure to act by
Indemnitees, or any of them, arising out of or relating to the Transaction
Documents, including without limitation any use by the Borrower of any proceeds
of the Notes, except to the extent such liability arises from the willful
misconduct or gross negligence of such Indemnitees. Upon receiving knowledge of
any suit, claim or demand asserted by a third party that any Lender or the Agent
believes is covered by this indemnity, such Lender shall give the Borrower
notice of the matter and an opportunity to defend it, at the Borrower’s sole
cost and expense. Any failure or delay of any Lender or the Agent to notify the
Borrower of any such suit, claim or demand shall not relieve the Borrower of its
obligations under this Section 11.3 but shall reduce such obligations to the
extent of any increase in those obligations caused solely by any such
unreasonable failure or delay. The obligations of the Borrower under this
Section 11.3 shall survive the payment and performance of the Obligations.
     11.4 Waivers; Amendments. Any term, covenant, agreement or condition of
this Agreement or any other Transaction Document may be amended or waived if
such amendment or waiver is in writing and is signed by the Borrower and the
Lenders. No failure or delay by the Agent or any Lender in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right. Unless otherwise specified in such waiver or
consent, a waiver or consent given hereunder shall be effective only in the
specific instance and for the specific purpose for which given.
     11.5 Successors and Assigns. This Agreement and the other Transaction
Documents shall be binding upon and inure to the benefit of the Borrower, the
Agent, the Lenders, and future holder of the Notes and their respective
successors and permitted assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under any Transaction Document (other
than the Subordination Agreements) without the prior written consent of the

 



--------------------------------------------------------------------------------



 



Lenders and the Agent. All references in this Agreement to any Person shall be
deemed to include all successors and assigns of such Person.
     11.6 No Third Party Rights. Nothing expressed in or to be implied from this
Agreement is intended to give, or shall be construed to give, any Person, other
than the parties hereto and their permitted successors and assigns hereunder,
any benefit or legal or equitable right, remedy or claim under or by virtue of
this Agreement or under or by virtue of any provision herein.
     11.7 Partial Invalidity. If at any time any provision of this Agreement is
or becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.
     11.8 Counterparts. This Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
(The signature page follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Agent and the Lenders have caused
this Amended and Restated Credit Agreement to be executed as of the day and year
first above written.

              THE BORROWER:   BELL MICROPRODUCTS INC.    
 
           
 
  By:   /s/ William E. Meyer    
 
  Name:  
 
William E. Meyer    
 
      Title: Executive Vice President and Chief
Financial Officer    
 
            THE LENDERS:   THE TEACHERS’ RETIREMENT SYSTEM
OF ALABAMA    
 
           
 
  By:   /s/ David G. Bronner    
 
  Name:  
 
David G. Bronner    
 
  Title:   Chief Executive Officer    
 
                THE EMPLOYEES’ RETIREMENT SYSTEM
OF ALABAMA    
 
           
 
  By:   /s/ David G. Bronner    
 
  Name:  
 
David G. Bronner    
 
  Title:   Chief Executive Officer    
 
                STATE EMPLOYEES’ HEALTH
INSURANCE FUND    
 
           
 
  By:   /s/ David G. Bronner    
 
  Name:  
 
David G. Bronner    
 
  Title:   Chief Executive Officer    
 
                JUDICIAL RETIREMENT FUND    
 
           
 
  By:   /s/ David G. Bronner    
 
  Name:  
 
David G. Bronner    
 
  Title:   Chief Executive Officer    
 
                PEIRAF-DEFERRED COMPENSATION
PLAN    
 
           
 
  By:
Name:   /s/ David G. Bronner
 
David G. Bronner    
 
  Title:   Chief Executive Officer    
 
                PUBLIC EMPLOYEES INDIVIDUAL
RETIREMENT ACCOUNT FUND    
 
           
 
  By:
Name:   /s/ David G. Bronner
 
David G. Bronner    
 
  Title:   Chief Executive Officer    

 